YOUNG, J.
Ray Avery asked for an injunction in the Wood Common Pleas, to restrain Felixia Stem-pien from trafficking in intoxicating liquors upon premises belonging to her, in violation of 13195-1 GC. and to abate a nuisance located thereon. Stempien asked leave to file an answer to the petition, but filed a general demurrer which was overruled. The Court granted relief sought for and ordered the premises involved in the case to be closed for one year.
Error was prosecuted and Stempien contends that she was not served with notice and that the petition is not sufficient at law. The Court of Appeals held:
1. Stempien by filing a general demurrer, defaulted in her answer and by filing of the motion to ask leave to file an answer together With the demurrer, entered her appearance.
2. Construing the allegations in the petition in the light of 13195-1 GC. it sets up sufficient facts to constitute a good cause of action.